NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 12, 2009*
                                  Decided January 27, 2010

                                            Before

                            JOHN L. COFFEY, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐2311
                                                     Appeal from the United States District 
ROBERT DAVIS,                                        Court for the Northern District of Illinois,
     Plaintiff‐Appellant,                            Eastern Division.

       v.                                            No. 08 C 6425

LECLAIR RYAN, P.C.,                                  John W. Darrah,
     Defendant‐Appellee.                             Judge.

                                          O R D E R

        Plaintiff Robert Davis, a Vietnam veteran, was denied a claim for service‐connected
disability benefits by the Department of Veterans Affairs and retained Attorney Daniel
Krasengor from the law firm LeClair Ryan P.C. (“LeClair”) (formerly Wright, Robinson,
Osthimer & Tatum) to assist him in challenging the denial of his claim.  Davis was
dissatisfied with the lawyer’s handling of his claim and filed suit against the law firm.  The
district court dismissed the complaint for lack of subject‐matter jurisdiction and also ruled
that Davis had failed to state a claim.  We affirm.


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 09‐2311                                                                            Page 2

        Davis is a Vietnam veteran , as previously stated, who served in active military
service from 1961 until 1965 when he was honorably discharged.  In 1991 he was diagnosed
with Post Traumatic Stress Disorder and applied for service‐connected disability benefits
two years later in 1993.  From 1993 to 2002, Davis represented himself in a number of
proceedings before the Department of Veteran Affairs (“DVA”), the Board of Veteran
Appeals (“BVA”), and the U.S. Court of Appeals for Veterans Claims (“CAVC”) where his
claim was initially denied but thereafter was eventually remanded back to the DVA on
appeal.
  
        Davis retained Krasnegor in 2002 to represent him at the remanded hearing but his
claim was again denied by the DVA in 2004 and also denied by the BVA in 2006.  While the
appeal before the CAVC was pending, Davis requested that Krasnegor file a waiver (order)
to bar Judge Kennedy, a BVA judge who had twice previously denied his claim, from
serving on any future panel that decided Davis’s request for benefits if the CAVC remanded
the case (which it did in 2007).  Krasengor responded to this request by informing Davis
that it was his legal opinion that he could not make such a request unless Judge Kennedy
had committed some extreme impropriety.  Following the CAVC remand, Davis and
Krasnegor entered into a contingency fee agreement where Davis agreed to pay the law firm
20% of any benefits awarded less any fees paid to the firm under the Equal Access to Justice
Act (“EAJA”), 28 U.S.C. § 2412.  Shortly after signing the contingency fee agreement, Davis
requested that Krasnegor file a waiver to prevent his claim from being remanded back to
the DVA.  No waiver was ever filed and on September 30, 2007, the case was again
remanded to the DVA.  Davis then terminated the contract with the law firm on October 1,
2007.  Thereafter, on October 2, 2007, LeClair filed an attorney’s lien for 20% of any future
benefits if granted and informed Davis that it would refund him for any legal fees that had
already been paid under the EAJA.  Davis was finally granted benefits on August 7, 2008,
with Judge Kennedy on the panel, and LeClair’s lien on those benefits was $20,646.  LeClair
received $18,142 in EAJA fees but asserts that it has not received any amount from the
awarded benefits or by Davis directly, and claims that it is still owed roughly $2,500.

        When Davis filed this complaint in November 2008, he invoked diversity
jurisdiction, 28 U.S.C. § 1332, claiming that LeClair had caused him “pecuniary and
emotional damages” resulting from what he alleges to be legal malpractice, breach of
contract/fiduciary duty, and intentional infliction of emotional distress when Krasegnor
failed to file a request that Judge Kennedy be disqualified from serving on the panel that
decided Davis’ claim for benefits.  The court granted LeClair’s motion to dismiss for lack of
subject matter jurisdiction concluding that Davis had failed to satisfy the $75,000 amount in
controversy requirement for diversity jurisdiction.  See 28 U.S.C. § 1332(a).  On appeal,
Davis argues that the trial court made a number of errors, both legal and factual.  
No. 09‐2311                                                                              Page 3

        When the defendant (LeClair) challenges the plaintiff’s allegation of the amount in
controversy, the plaintiff cannot merely rest on his complaint alone but must establish that
he has satisfied the jurisdictional threshold by a preponderance of the evidence.  McMillian
v. Sheraton Chi. Hotel & Towers, 567 F.3d 839, 844‐45 (7th Cir. 2009); Meridian Sec. Ins. Co. v.
Sadowski, 441 F.3d 536, 543 (7th Cir. 2006).  To satisfy the amount in controversy
requirement, the plaintiff “must come forward with competent proof that [he has] satisfied
the jurisdictional threshold and not simply point to the theoretical possibility of recovery for
certain categories of damages.”  McMillian, 567 F.3d at 845.

         In this case, LeClair contested the amount in controversy asserting that the dispute is
limited to $2,500, the amount LeClair claims that Davis still owes above what the EAJA
already has paid.  Since LeClair contested the amount in controversy, Davis was required to
establish how his claims fulfilled the jurisdictional threshold.  On appeal Davis responds
that LeClair wrongfully received the $18,142 in EAJA fees and repeats the same arguments
he made in his complaint.  But Davis’ complaint lacks “competent proof” that he could
prove damages for legal malpractice, breach of contract/fiduciary duty, and intentional
infliction of emotional distress that would satisfy the jurisdictional threshold.  See
McMillian, 567 F.3d at 845.  Without question Davis obtained benefits with LeClair’s
assistance but the plaintiff has failed to demonstrate how his benefits were either reduced or
delayed by the law firm’s faulty representation.  Further, he has failed to provide evidence
to substantiate his damages claim and relies upon only speculation that he can meet the
jurisdictional threshold.  Since Davis failed to offer evidence to satisfy the jurisdictional
threshold, we are convinced that the district judge properly determined that it lacked
subject‐matter jurisdiction to address Davis’s claims and because we have found that the
district court lacked subject‐matter jurisdiction, we need not address LeClair’s alternative
argument that Davis’s complaint fails to state a claim.

                                                                                   AFFIRMED.